                                                                          ^ -■ICOU.u
                                                                                QIV,
                    IN THE UNITED STATES DISTRICT COURTZOI5               ;?3 pi' 3. 30
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION                 .L    ^

UNITED STATES OF AMERICA,

      Plaintiff,
                                               Indictment No.
V.

                                               4:17-cr-00208-WTM-CLR
DANIEL MARTIN,

      Defendant.


                                  ORDER


      After having read and considered the Defendant's MOTION TO PLACE

OUTLINE OF SENTENCING PRESENTATION UNDER SEAL of the Court in

the above-styled case, the Defendant's Motion is GRANTED.

      IT     IS    HEREBY   ORDERED     that   the   Defendant's     OUTLINE    OF

SENTENCING PRESENTATION in the above-styled case be placed under seal of

the Court.


      SO ORDERED this            day of March 2019.



                                        WILLIAM T. MOORE, JR., Judge
                                        United States District Court
Proposed Order prepared by:
Donald F. Samuel, Esq.
Counsel for the Defendant
Garland, Samuel & Loeb, P.C.
3151 Maple Drive, N.E.
Atlanta, GA 30305
